     Case 3:18-cv-01963-NJR Document 1 Filed 10/15/18 Page 1 of 4 Page ID #1



                            NITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                  BENTON DIVISION

MARTELL FRANKLIN,                                )
                                                 )
                               Plaintiff,        )    No. 18-CV-1963
                                                 )
               vs.                               )
                                                 )
NATHAN BEBOUT                                    )
and CHARLES PEARCE,                              )
                                                 )
                               Defendants.       )

                                             COMPLAINT

        1.      This is an action for money damages brought pursuant to 42 U.S.C. § 1983, and
 the common law and statutes of the State of Illinois.
        2.      Jurisdiction for Plaintiff’s federal claims is based on 28 U.S.C. §§ 1331 and
 1343(a).
        3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), in that the claims
 arose in this district as alleged below.
                                               Parties

        4.      Plaintiff is a resident of Chicago, Illinois. At the time of the incident alleged
 below, Plaintiff was an inmate at Pinckneyville Correctional Center in Pinckneyville, Perry
 County, Illinois.
        5.      Defendant-Officers NATHAN BEBOUT (“Defendant BEBOUT”) and
 CHARLES PEARCE (“Defendant PEARCE”) are duly appointed and sworn Illinois
 Department of Corrections Correctional Officers. At all times relevant to this Complaint, the
 Defendant-Officers were acting in the course and scope of their employment, and under color of
 state law, ordinance and/or regulation.
        6.      The Defendant-Officers are sued in their individual capacities.




 1
    Case 3:18-cv-01963-NJR Document 1 Filed 10/15/18 Page 2 of 4 Page ID #2



                                                   Facts

        7.      On October 15, 2016, Plaintiff was housed in Pinckneyville Correctional Center.

        8.      At approximately 1:35 p.m. on October 15, 2016, Plaintiff got into a verbal
argument with DUSTIN FLEMING.
        9.      After the argument, Plaintiff was transferred to the segregation unit of
Pinckneyville Correctional Center.
        10.     DUSTIN FLEMING called over to the segregation unit and spoke with Defendant
PEARCE about Plaintiff and what transpired.
        11.     Defendant PEARCE told DUSTIN FLEMING to come over to the segregation unit
and “take care” of the incident with Plaintiff.
        12.     DUSTIN FLEMING understood that to mean that Defendant PEARCE was going
to allow him to come over to segregation and rough up Plaintiff in retaliation for the argument.
        13.     Defendant PEARCE was the Lieutenant for the segregation unit and was the
officer in charge of the unit.
        14.     When DUSTIN FLEMING got to the segregation unit, TYSON SHURTZ told
DUSTIN FLEMING to follow him to Plaintiff’s cell.
        15.     TYSON SHURTZ approached Plaintiff’s cell and told Plaintiff to cuff up.
        16.     Plaintiff complied and allowed TYSON SHURTZ to cuff him.

        17.     Once Plaintiff’s was secured in handcuffs, his cell door was opened.

        18.     After Plaintiff’s cell door was open, DUSTIN FLEMING entered Plaintiff’s cell
and began to attack him.
        19.     DUSTIN FLEMING punched Plaintiff and knocked him to the ground where he
kicked Plaintiff in the stomach.
        20.     Defendant BEBOUT along with TYSON SHURTZ and TIMOTHY GILLEY
stood by and watched as DUSTIN FLEMING attacked Plaintiff.
        21.     Defendant BEBOUT along with TYSON SHURTZ and TIMOTHY GILLEY
allowed DUSTIN FLEMING into Plaintiff’s cell to attack Plaintiff while he was secured in
handcuffs.
        22.     While kicking Plaintiff, DUSTIN FLEMING used a racial slur to refer to
2
     Case 3:18-cv-01963-NJR Document 1 Filed 10/15/18 Page 3 of 4 Page ID #3



 Plaintiff.

           23.     After the attack, Plaintiff reported the incident and complete an Offender Injury
 Report.

           24.     Plaintiff also filed a grievance regarding the attack.

           25.     Each individual Defendant-Officer acted willfully and wantonly, maliciously, and
 with a conscious disregard and deliberate indifference to Plaintiff’s rights.

           26.      As a direct and proximate result of the acts of the Defendants
described above, Plaintiff suffered damages including physical pain and
suffering, emotional distress.

                                              COUNT I
                            (42 U.S.C. §1983 – Failure to Intervene)


       24.       Plaintiff realleges paragraphs 1 through 26 as if fully set forth herein.
       25.       While Plaintiff was subjected to excessive force as described above,
 Defendants BEBOUT and PEARCE had an opportunity to intervene, but chose not
 to intervene.
       26.        Defendants BEBOUT and PEARCE were deliberately indifferent to
 Plaintiff’s right to be free from excessive and unreasonable force.
                 WHEREFORE, Plaintiff asks this Honorable Court:
                 a) Enter judgment against Defendants BEBOUT and PEARCE,
                 b) Award Plaintiff compensatory and punitive damages,
                 c) Award attorneys’ fees and costs, and
                 d) Award any further relief that this Honorable Court deems just and
                    equitable.




 3
     Case 3:18-cv-01963-NJR Document 1 Filed 10/15/18 Page 4 of 4 Page ID #4



                                              Respectfully submitted,


                                              /s/ Louis J. Meyer
                                              One of Plaintiff’s Counsel

Louis J. Meyer
Daniel P. Kiss
Meyer & Kiss, LLC
53 West Jackson Boulevard
Suite 1735
Chicago, Illinois 60604
(312)765-0100
louismeyer@meyerkiss.com
dankiss@meyerkiss.com




 4
